DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claims 1-5, 7 and 11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 3-5 of the 12/24/2020 Office action), is withdrawn in light of applicant’s 03/22/2021 amendments.
The rejection of claims 1-2, 4, 7 and 11 under 35 USC § 103 over HABEYCH NARVAEZ (WO 2013/092336 A1), in view of KELLERMANN (WO 2010/086192 A1) and REKHIF (US 6,344,223 B1) (at par. 6-17 of the 12/24/2020 Office action), is withdrawn in light of applicant’s 03/22/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 3 under 35 USC § 103 over HABEYCH NARVAEZ, in view of KELLERMANN and REKHIF, and further in view of RAO (US 7,112,424 B2) (at par. 18-22 of the 12/24/2020 Office action), is withdrawn in light of applicant’s 03/22/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is HABEYCH NARVAEZ (WO 2013/092336 A1, Publ. Jun. 27, 2013; on 08/08/2019 IDS; hereinafter, “Narvaez”; of record).  Narvaez is directed to an iron or zinc fortified food composition containing phytic acid.  Narvaez, title & abstract.  In this regard, Narvaez teaches a mixture of “phytic acid with a source of iron and/or zinc ions in water” in order to fortify a food or beverage (Narvaez, p. 3, ln. 22-34) with “preferred” sources of iron including ferric citrate (Narvaez, p. 3, ln, 36), whereby it is noted that: 
phytic acid with a source of iron (Narvaez, p. 3, ln. 22-34), e.g., ferric citrate (Narvaez, p. 3, ln, 35 to p. 4, ln. 1) relates to the requirements of:
claim 1 for “a complex of Fe(III),” and
claim 1 for “phytic acid”; AND
Narvaez broadly discloses:
[...].  US 6,344,223 describes the fortification of foods with compounds prepared from iron, phosphate and ammonium compounds.  Such compounds are said to possess strong iron-ligand bonds which, on the one hand, prevent the reactivity of free iron and, on the other hand, dissociate in the acidic environment of the stomach to provide a high bioavailability of iron.
(Narvaez, p. 2, ln. 9-13), which relates to the requirements of:
claims 1-2 for an “acidity regulator.”
However, NARVAEZ DOES NOT TEACH a “hydrolyzed protein” in order to meet the requirements of claim 1 for a “hydrolyzed protein,” or the requirement of independent claim 1 for “a complex, the complex comprising Fe(III), phytic acid, hydrolysed protein and an acidity regulator.”  To the extent that a “hydrolyzed protein” is known, see WO 2010/086192 A1 by Kellermann and Seewi (hereinafter, “Kellermann”), for instance, which discloses a savoury food concentrate comprising a source of iron ions (Kellermann, title & abstract), and the incorporation of hydrolyzed vegetable protein (Kellermann, p. 5, ln. 22-31).  However, neither Narvaez nor Kellerman teach a food composition, wherein the hydrolyzed protein is complexed with iron, phytic acid and an “acidity regulator” in order to meet the requirement of independent claim 1 for “a complex, the complex comprising Fe(III), phytic acid, hydrolysed protein and an acidity regulator.”  Thus, the claimed composition is distinguishable from Narvaez.





Conclusion
Claims 1-5, 7, 11 and 15-27 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611